Robinson, J.
dissenting:
I respectfully dissent. The Metropolitan Dade County Commission specifically found that the property subject to the applications here under review were attempts to approve and establish a nursery business in the midst of a residential community. After hearing a significant amount of evidence the County Commission unanimously denied the *15appellant’s application for a use variance. This court should not substitute its judgment for the more proper political judgment of the County Commission when competent evidence was presented to the Commission making evident that the evidence it considered was fairly debatable. See, Bessemer Properties, Inc. v Miami Shores Village, 110 So.2d 87 (Fla. 3d DCA 1959). The planning Department specifically stated to the Commission that the plant nurery had recently become a full scale commercial activity rather than an activity ancillary to a residential use as found on other parcels in the district. The record was replete with testimonial evidence contradicting the evidence cited by the majority of the panel to support its ordering the Commission to grant a use variance or special exception.
Under section 33-311 (e)(1) of the Metropolitan Dade County Code, use variances may only be granted when there is an unnecessary hardship. The existence of similar uses on other properties is not the test. There must be an unnecessary hardship unique and peculiar to the property involved. Nance v Town of Indialantic, 419 So.2d 1041 (Fla. 1982); City of Miami Beach v Burns, 179 So.2d 380 (Fla. 3d DCA 1965). In addition, a landowner must be denied all beneficial use of his land to obtain a use variance. Ellwyn v City of Miami, 113 So.2d 849 (Fla. 1st DCA 1985). Though the evidence relating to these criteria differed, and there was substantial and competent evidence supporting the criteria for a use variance, the Commission obviously accepted the contrary substantial and competent evidence that the criteria were not met. We should not overturn their decision.
Neither should be mandate that the County grant the requested special exception for two reasons. First, the record reflects that no special exception was requested by Mr. Betancourt. Second, the Metropolitan Dade County Code does not allow plant nurseries as special exceptions.
I would affirm the County Commission’s unanimous decision.